DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3/11/15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of a fixed terminal to which the fixed contact is attached; a movable spring, to which the movable contact is attached, that is pressed in a direction in which the movable contact is moved away from the fixed contact; a movable terminal to which the movable spring is attached; and a backstop, provided at the movable terminal between the movable terminal and the movable spring, that receives the movable contact that is moved in the direction in which the movable contact is moved away from the fixed contact, wherein the movable contact does not contact the fixed contact to form the opened state, while the first armature contacts the yoke and the second armature contacts the magnetic core, wherein the movable contact contacts the fixed contact to form the closed state, while the second armature contacts the yoke but the first armature does not contact the magnetic core, and wherein the electromagnet is configured to generate a first magnetomotive force in a first direction that drives the actuator to move the movable contact toward the fixed contact, and a second magnetomotive force in a second direction that moves the movable contact away from the fixed contact [claim 3] … the electromagnet is configured to generate a first magnetomotive force in a first direction that drives the actuator to move the movable contact toward the fixed contact, a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837